|N THE UNlTED STATES DlSTRlCT COURT

FOR THE D|STR|CT OF DELAWARE

l\/l|CHAEL DlGGlNS and Al\/lBRA )
HENSLEY, )
Plaintiffs, §
v. § Civ. No. 18-900~CFC
DELAWARE D|VlSiON OF FAl\/llLY §
SERVlCES, et al., )
Defendants. §
MEMORANDUM
1. lntroduction. Plaintiffs l\/lichae| Diggins (“Diggins”) and Ambra Hensley

(“Hensley”) (together “Plaintiffs”), Who reside in Conway, Arkansas, proceed pro se and
have been granted in forma pauperis status. The commenced this action alleging
violations of the Fourth and Fourteenth Amendments to the United States Constitution.1
Plaintiff have filed seven motions for issuance of subpoenas. (D.l. 11-17)

2. Background. Three of Plaintiffs’ children Were removed from their
custody by the Arkansas Division of Family Services (“ADFS”). (D.l. 3 at 6). Plaintiffs
moved to Delaware and Were living With Diggins’ mother, and their fourth child, a son,
Was born on l\/larch 21, 2017. (ld.) On Apri| 19, 2017, Defendant Delaware Division of

Family Services (“DDFS”) investigator Shannon Smith (“Smith”) visited their residence

 

1 Had this action been filed under the diversity statute, 28 U.S.C. § 1332, rather
than as a federal question, it would have been barred by the “domestic relations
exception.” However, “as a jurisdictional bar, the domestic relations exception does
not apply to cases arising under the Constitution or laws of the United States.”
McLaugh/in v. Pernsley, 876 F.2d 308, 312 (3d Cir. 1989).

1

 

 

to conduct a Wellness check. (ld. at 4-5) Because their three children had been
removed by ADFS, Plaintiffs Were afraid DDFS Was going to remove their son Who Was
three Weeks old. (ld.) Therefore, they did not open the door and later they left the
premises (ld.)

3. That evening Smith returned, and searched Diggins’ mother’s home and
the room Plaintiffs had stayed in. (ld. at 5) Plaintiffs spoke to Smith by telephone and
a meeting Was scheduled for Plaintiffs to meet With her at the DDFS office in
Wilmington, Delaware the next day. (ld. at 6) During the meeting, Smith and her
supervisor indicated they had been in contact With ADFS and it had provided
information surrounding the removal of Plaintiffs’ three children. (ld. at 6-7) Plaintiffs
allege the information is false. Smith then informed Plaintiffs she had obtained an ex
parte custody order for their son after Plaintiffs had failed to open the door at their
Delaware residence and based upon the information received from ADFS. (ld. at 7)
DDFC took the child into custody. (ld. at 8) Plaintiffs Were told to undergo drug
testing and, if they tested clean, their son Wou|d be returned to them. (ld.)

4. Plaintiffs tested clean and, on l\/londay, informed Smith of the results. (ld.
at 8) Smith advised Plaintiffs that a probable cause hearing Was scheduled for
Wednesday at 10:30 a.m. that they needed to attend. (ld.) Plaintiffs arrived about
thirty minutes early to attend the hearing, only to discover that it had already taken
place. (ld. at 8-9) Plaintiffs allege that Smith told them the time had been changed at
the last minute, she did not have enough time to call them, she had informed the court

of the situation, and that it Was not Plaintiffs’ fault. (ld. at 9) Plaintiffs allege their due

 

process rights were violated because they were not given the right and opportunity to be
present and defend themselves or present evidence to the court. (ld.)

5. Plaintiffs received a copy of what had taken place during the probable
cause hearing, and it did not show that Smith or anyone else had informed Plaintiffs of
the wrong hearing time. (ld.) The document stated because the parents (i.e.,
Plaintiffs) were not present, their son was ordered to remain in custody. (ld.) Plaintiffs
allege all their children were unlawfully seized and, to date, they have not had an
opportunity to tell their side of the story. (ld.) Plaintiffs further allege the presiding
Family Court Judge is biased. (ld. at 10) They seek an opportunity defend
themselves and prove to higher courts and authorities that the actions taken against
them are cruel and unusual. (ld. at 10-11) Plaintiffs ask the Court to intervene and
give them the opportunity to defend themselves in this Court. (ld. at 11) They seek
six million dollars in damages.

6. Standard of Review. A federal court may properly dismiss an action sua
sponte under the screening provisions of 28 U.S.C. § 1915(e)(2)(B) if “the action is
frivolous or malicious, fails to state a claim upon which relief may be granted, or seeks
monetary relief from a defendant who is immune from such relief.” Ba/l v. Famig/io,
726 F.3d 448, 452 (3d Cir. 2013). The Court must accept all factual allegations in a
complaint as true and take them in the light most favorable to a pro se plaintiff. Phil/ips
v. County ofA//egheny, 515 F.3d 224, 229 (3d Cir. 2008); Er/'ckson v. Pardus, 551 U.S.
89, 93 (2007). Because Plaintiffs proceed pro se, their pleading is liberally construed

and their Complaint, “however inartfully pleaded, must be held to less stringent

standards than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. at
94 (citations omitted).

7. An action is frivolous if it "lacks an arguable basis either in law or in fact.”
Neitzke v. Wil/iams, 490 U.S. 319, 325 (1989). Under 28 U.S.C. § 1915(e)(2)(B)(i), a
court may dismiss a complaint as frivolous if it is “based on an indisputably meritless
legal theory” or a “clearly baseless” or “fantastic or delusional” factual scenario.
Neitzke, 490 U.S. at 327-28; Wi/son v. Rackmi//, 878 F.2d 772, 774 (3d Cir. 1989); see,
e.g., Deutsch v. United States, 67 F.3d 1080, 1091-92 (3d Cir. 1995) (holding frivolous a
suit alleging that prison officials took an inmate’s pen and refused to give it back).

8. The legal standard for dismissing a complaint for failure to state a claim
pursuant to § 1915(e)(2)(B)(ii) is identical to the legal standard used when ruling on
Ru|e 12(b)(6) motions. Tourscher v. McCu//ough, 184 F.3d 236, 240 (3d Cir. 1999)
(applying Fed. R. Civ. P. 12(b)(6) standard to dismissal for failure to state a claim under
§ 1915(e)(2)(B)). However, before dismissing a complaint or claims for failure to state
a claim upon which relief may be granted pursuant to the screening provisions of 28
U.S.C. § 1915, the Court must grant Plaintiffs leave to amend their Complaint unless
amendment would be inequitable or futile. See Grayson v. Mayview State Hosp., 293
F.3d 103, 114 (3d Cir. 2002).

9. A well-pleaded complaint must contain more than mere labels and
conclusions See Ashcroft v. lqba/, 556 U.S. 662 (2009); Bel/At/. Corp. v. Twombly,
550 U.S. 544 (2007). A plaintiff must plead facts sufficient to show that a claim has

substantive plausibility. See Johnson v. City of Shelby, ___U.S.___, 135 S.Ct. 346, 347

 

(2014). A complaint may not dismissed, however, for imperfect statements of the legal
theory supporting the claim asserted. See id. at 346.

10. Under the pleading regime established by TWomb/y and /qbal, a court
reviewing the sufficiency of a complaint must take three steps: (1) take note of the
elements the plaintiff must plead to state a claim; (2) identify allegations that, because
they are no more than conclusions, are not entitled to the assumption of truth; and
(3) assume the veracity of any well-pleaded factual allegations and then determine
whether those allegations plausibly give rise to an entitlement to relief. Connel/y v.
Lane Const. Corp., 809 F.3d 780, 787 (3d Cir. 2016) (internal citations and quotations
omitted). Elements are sufficiently alleged when the facts in the complaint “show” that
the plaintiff is entitled to relief. lqba/, 556 U.S. at 679 (quoting Fed. R. Civ. P. 8(a)(2)).
Deciding whether a claim is plausible will be a “context-specific task that requires the
reviewing court to draw on its judicial experience and common sense.” 2 ld.

11. Younger Abstention Doctrine. lt appears that Plaintiffs have a pending
case or cases in the Family Court of the State of Delaware in and for New Castle

County. Their motions for subpoenas reference Family Court Cases # CN17-02798

 

2The'Complaint is deficiently pled to the extent the claims are raised pursuant to
42 U.S.C. § 1983. There are no allegations lodged against Hilary Hartnett or Tammy
Foster. A civil rights complaint is adequately pled where it states the conduct, time,
place, and persons responsible See Evancho v. F/'sher, 423 F.3d 347, 353 (3d Cir.
2005) (citing Boykins v. Ambridge Area Sch. D/'st., 621 F.2d 75, 80 (3d Cir. 1980)). in
addition, the DDFS is immune from suit under the Eleventh Amendment. See
Seminole Tribe of F/a. v. F/orida, 517 U.S. 44, 54 (1996) (Eleventh Amendment protects
unconsenting state or state agency from suit brought in federal court, regardless of the
relief sought).

and # 17-12292. (See e.g., D.l. 11) To the extent the cases have not yet reached
final resolution, the Court must abstain.

12. Under the Younger abstention doctrine, a federal district court must
abstain from hearing a federal case which interferes with certain state proceedings3
See Younger v. Harris, 401 U.S. 37 (1971). The Younger doctrine has been extended
to civil cases and state administrative proceedings M/'dd/esex Counfy Ethics Comm. v.
Garden State Bar Ass’n, 457 U.S. 423 (1982); Huffmar) v. Pursue l_td., 420 U.S. 592
(1975). Younger abstention “is premised on the notion of comity, a principle of
deference and ‘proper respect’ for state governmental functions in our federal system.”
E\/ans v. Court of Common Pleas, Delaware Cty., Pa., 959 F.2d 1227, 1234 (3d Cir.
1992).

13. Abstention is appropriate only when: (1) there are ongoing state
proceedings that are judicial in nature; (2) the state proceedings implicate important
state interests; and (3) the state proceedings provide an adequate opportunity to raise
the federal claims Lazar/d/'s v. Wehmer, 591 F.3d 666, 670 (3d Cir. 2010). The
doctrine applies to proceedings until all appellate remedies have been exhausted,

unless the matter falls within one of the Younger exceptions4 Huh‘man v. Pursue Ltd.,

 

3The court may raise the issue of Younger abstention sua sponte O'Nei// v. City
of Phi/ade/phia, 32 F.3d 785, 786 n.1 (3d Cir. 1994).

4Exceptions to the Younger abstention doctrine exist where irreparable injury is
“both great and immediate,” Younger, 401 U.S. at 46, where the state law is “f|agrantly
and patently violative of express constitutional prohibitions,” id. at 53, or where there is
a showing of “bad faith, harassment, or . . . other unusual circumstances that would call
for equitable relief.” ld. at 54.

420 U.S. 592, 608 (1975).

14. The Younger elements have been met and none of its exceptions apply.
lt appears there are on-going custody proceedings ln addition, “[f]amily relations are a
traditional area of state concern.” Moore v. S/ms, 442 U.S. 415, 435 (1979). There is
no indication that Plaintiffs are unable to raise their claims and obtain relief in the state
proceedings Finally, there is no indication “of bad faith, harassment or some other
extraordinary circumstance, which might make abstention inappropriate.” Anthony v.
Counci/, 316 F.3d 412, 418 (3d Cir. 2003). Based upon the foregoing, underthe
Younger abstention doctrine, the Court must abstain from exercising jurisdiction over
Plaintiffs’ claims

15. Rooker-Feldman Doctrine. To the extent that Plaintiffs challenge the
judgment or decisions of the Family Court of the State of Delaware, this Court lacks
jurisdiction under the Rooker-Feldman Doctrine which deprives a District Court of
jurisdiction to review, directly or indirectly, a state court adjudication. See District of
Co/umbia Court oprpea/s v. Fe/dman, 460 U.S. 462 (1983); Rooker v. Fide/ity Trust
Co., 263 U.S. 413 (1923). The doctrine is narrow and confined to cases “brought by
state-court losers complaining of injuries caused by state-court judgments rendered
before the district court proceedings commenced and inviting district court review and
rejection of those judgments.” Exxon Mobi/ Corp. v. Saud/' Basic /ndus Corp., 544
U.S. 280, 284 (2005). Thus, to the extent that Plaintiffs ask this Court to invalidate
orders of the Family Court of the State of Delaware, it lacks jurisdiction to do so.

16. Conclusion. For the above reasons, the Court will: (1) abstain under
the Younger abstention doctrine and, in the alternative, dismiss under the Rooker-

7

Feldman doctrine; and (2) deny as moot Plaintiffs’ motions for issuance of subpoenas

(D.l. 11-17). A separate order shall issue.

§§27@-1

United States District Jiéde

Dated; october LZ_, 2018

 

